
	

114 HR 2572 IH: Wounded Warrior Tax Equity Act of 2015
U.S. House of Representatives
2015-05-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 2572
		IN THE HOUSE OF REPRESENTATIVES
		
			May 22, 2015
			Mr. Kelly of Pennsylvania (for himself, Mr. McDermott, and Mr. Sam Johnson of Texas) introduced the following bill; which was referred to the Committee on Ways and Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to prevent the extension of the tax collection period
			 merely because the taxpayer is a member of the Armed Forces who is
			 hospitalized as a result of combat zone injuries.
	
	
 1.Short titleThis Act may be cited as the Wounded Warrior Tax Equity Act of 2015. 2.Prevention of extension of tax collection period for members of the armed forces who are hospitalized as a result of combat zone injuries (a)In generalSection 7508(e) of the Internal Revenue Code of 1986 is amended by adding at the end the following new paragraph:
				
 (3)Collection period after assessment not extended as a result of hospitalizationWith respect to any period of continuous qualified hospitalization described in subsection (a) and the next 180 days thereafter, subsection (a) shall not apply in the application of section 6502..
 (b)Effective dateThe amendment made by this section shall apply to taxes assessed before, on, or after the date of the enactment of this Act.
			
